 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JON HUMES,                                         No. 2:17-cv-2650 JAM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   ELISTON, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 20, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 20. Plaintiff has

23   not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed September 20, 2018, are adopted in full; and

28          2. Plaintiff’s putative claims against defendants Lisa Garcia, Susan Miller, Anna Duffy,
                                                       1
 1   the California Department of Justice, the Roseville Police Department, Placer and Sacramento
 2   Counties, the California Law Enforcement Telecommunications System (CLETS), and the
 3   Sacramento Sexual Assault Felony Enforcement (SAFE) Team, be dismissed without leave to
 4   amend.
 5
     DATED: November 5, 2018
 6
                                                /s/ John A. Mendez____________             _____
 7

 8                                              UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
